DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-14 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morgan et al. (US 6464457).
 	Regarding claims 1 and 11, Morgan et al. discloses a sealing assembly 33 Fig. 4 for a turbine of a gas turbine engine, the sealing assembly comprising: a first turbine component 35 including a first surface and a second surface positioned aft of the first surface along an axial centerline of the gas turbine engine, the first turbine component defining a slot 58 positioned between the first surface and the second surface along the axial centerline; a second turbine component 42 positioned aft of the first turbine component along the axial centerline, the first component and the second component defining a gap therebetween; and a seal 52 configured to seal the gap defined between the first turbine 
 	Regarding claims 2 and 12, Morgan et al. discloses wherein the seal 52 further comprises a third portion (52a of Annotated Fig. 5) positioned within the slot such that the third portion exerts a non-sealing force on the first surface of the first component 35.

    PNG
    media_image1.png
    760
    683
    media_image1.png
    Greyscale
 	Regarding claims 3 and 13, Morgan et al. discloses wherein the first component 35 includes a rail 53, the rail including the first surface, the rail defining a plurality of circumferentially spaced apart notches 70.

 	Regarding claims 7 and 17, Morgan et al. discloses wherein the second portion of the seal comprises a fillet (adjacent 56) configured to permit the second portion to slide relative to the second component 42. 	Regarding claims 8 and 18, Morgan et al. discloses wherein the first portion of the seal comprises a fillet (adjacent 58).
 	Regarding claims 9 and 19, Morgan et al. discloses wherein the seal 52 extends circumferentially around the axial centerline of the gas turbine engine. 	Regarding claims 10 and 20, Morgan et al. discloses wherein the first component comprises a turbine nozzle 20 and the second component comprises a shroud 40.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. 	Regarding claims 5 and 15, Morgan et al. discloses a lip (52b of Annotated Fig. 5) but fails to explicitly disclose a lip extending forward of the first surface along the axial centerline.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made since it has been held that the configuration of the claimed element was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
 	Regarding claims 6 and 16, Morgan et al. discloses wherein the lip 52b is capable of retaining the first portion of the seal within the slot 58.
 	
Response to Arguments
Applicant's arguments filed 1/5/22 have been fully considered but they are not persuasive. Applicant argues that the Morgan et al. reference is silent with regards to any portion of the seal being retained within the slot.  This is not persuasive since the Morgan et al. reference at least shows that the seal is capable of being retained within the slot since it discloses the seal being trapped and placed in compression between groove walls 53 and 48 for biasing the seal against the aft rail 48 and the forward face 50 of the shroud hanger 42. The seals provide a suitable pre-load within the slot. (Also see, Col. 8, Ln. 6-16)



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUGENE G BYRD/Primary Examiner, Art Unit 3675